32 U.S. 168 (____)
7 Pet. 168
FARMERS BANK OF ALEXANDRIA
v.
JOHN HOOFF ET AL.
Supreme Court of United States.

*169 Mr Fendall moved to dismiss the appeal.
Mr Lee, contra.
*170 Mr Chief Justice MARSHALL delivered the opinion of the Court.
This is a motion to dismiss an appeal from a decree of the court of the United States for this district, sitting in the county of Alexandria; because the matter in controversy does not amount to one thousand dollars.
The bill was filed for the purpose of obtaining a decree for the sale of a lot, on which a deed of trust had been given to secure the payment of a sum of money amounting with interest to less than one thousand dollars. The bill was dismissed, and from this decree an appeal was taken.
The appellant alleges, in support of the jurisdiction of the court, that the real question is, whether the debtor be entitled to the lot, and as that is worth more than one thousand dollars, this court may take jurisdiction, though the sum claimed in the bill is less.
The court is of a different opinion. The real matter in controversy is the debt claimed in the bill; and though the title of the lot may be inquired into incidentally, it does not constitute the object of the suit.
The appeal is dismissed.